Citation Nr: 1624401	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a left carponavicular or scaphoid bone fracture with nonunion.

2.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right carponavicular or scaphoid bone fracture with nonunion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2013 remand directed the RO to schedule the Veteran for VA orthopedic and neurologic examinations to evaluate the extent and severity of his service-connected bilateral wrist disabilities, and thereafter to readjudicate the issues on appeal with consideration of whether referral to the Director of Compensation Service is warranted for consideration of assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  The record reflects that while the Veteran was afforded such examinations, and that the issues on appeal were readjudicated in a supplemental statement of the case (SSOC) issued in March 2014, the readjudication did not include consideration of whether referral to the Director of Compensation Service was warranted pursuant to 38 C.F.R. § 3.321(b).  Indeed, the provisions of 38 C.F.R. § 3.321(b) were not included in the SSOC.  As noted in the Board's remand, the Veteran reported difficulty with simple tasks such as tying his shoes and increasing problems working due to pain and inability to use his wrists.  The medical evidence showed that the Veteran worked as a truck driver but could only hold the steering wheel for short periods of time and that his activities of daily living were moderately affected on both sides.  The case must again be Remanded to the RO for compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with specific consideration of whether referral to the Director of Compensation Service is warranted for consideration of assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) for the Veteran's service-connected right and left wrist disabilities.  Such consideration should be documented in a formal rating decision, and if the benefits sought are not granted, the provisions of 38 C.F.R. § 3.321(b) should be included in a supplemental statement of the case provided to the Veteran and his representative.  The Veteran and his representative must be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



